DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, 20, 27-31 and 36-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chendamarai Kannan et al. (US 2018/0242232 A1).
Regarding claim 16, Chendamarai Kannan discloses an apparatus of a radio access network (RAN) (105) comprising baseband circuitry (1405) that includes: one or more processors (e.g. 1420) configured to generate, for initial access in an unlicensed carrier, data containing information regarding listen before talk (LBT), the LBT to be performed to acquire a channel for transmission of a synchronization signal (SS) block (paragraph [0074]; [0078]; and so on, illustrating the generation of data that includes LBT information to acquire channel access to transmit SS block), wherein the LBT is to be applied before a first transmission of an SS burst 
Regarding claim 28 and 36, the claims include features identical to the subject matter mentioned in the rejection to claim 16 above. The claims are mere reformulation of claim 16 in order to define the corresponding non-transitory computer readable memory medium and method, and the rejection to claim 16 is applied hereto.
Regarding claim 17, 29 and 37, Chendamarai Kannan discloses a channel occupancy time related to success of the LBT is not smaller than duration of the SS burst (e.g. paragraph [0080]).  
Regarding claim 18, 30 and 38, Chendamarai Kannan discloses when it is determined by the one or more processors of the baseband circuitry that the LBT did not succeed before a time point the SS burst is expected to start being transmitted, the LBT is performed repeatedly until success of the LBT is obtained, a portion of the SS blocks of the SS burst expected to be 
Regarding claim 20, 31 and 39, Chendamarai Kannan discloses wherein when it is determined by the one or more processors of the baseband circuitry that the LBT did not succeed before a time point the SS burst is expected to start being transmitted, the LBT is performed repeatedly until success of the LBT is obtained, and start of transmission of the SS burst is deferred until the success of the LBT is obtained (paragraph [0099]-[0102]; [0104]-[0106]).  
Regarding claim 27, Chendamarai Kannan discloses the LBT is to be performed for each group of consecutive SS blocks, and a priority class of the LBT is decided according to a length of the consecutive SS blocks in the group (paragraph [0120]; [0125]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai Kannan in view of Kazmi et al. (US 2021/0144601 A1).
Regarding claim 25, Chendamarai Kannan discloses subcarrier spacing (paragraph [0073]). However, Chendamarai Kannan doesn’t disclose the one or more processors of the baseband circuitry are to determine a category of the LBT based on subcarrier spacing, and the LBT is to be performed before transmission of each SS block.  
Kazmi teaches the one or more processors of the baseband circuitry are to determine a category of the LBT based on subcarrier spacing, and the LBT is to be performed before transmission of each SS block (e.g. paragraph [0035]; [0038]; [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the one or more processors of the baseband circuitry are to determine a category of the LBT based on subcarrier spacing, and the LBT is to be performed before transmission of each SS block as taught by Kazmi into Chendamarai Kannan in order to improve resource and/or bandwidth utilization.
Regarding claim 26, Chendamarai Kannan discloses subcarrier spacing (paragraph [0073]). However, Chendamarai Kannan doesn’t disclose the one or more processors of the baseband circuitry are to determine a category of the LBT based on subcarrier spacing, and the LBT is to be performed before each slot where two or more SS blocks are to be transmitted.  
Kazmi teaches the one or more processors of the baseband circuitry are to determine a category of the LBT based on subcarrier spacing, and the LBT is to be performed before each slot where two or more SS blocks are to be transmitted (e.g. paragraph [0035]; [0038]; [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the one or more processors of the baseband circuitry .
Allowable Subject Matter
Claims 21-24, 32-35 and 40-43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/KIBROM T HAILU/Primary Examiner, Art Unit 2461